ATTORNEY GRIEVANCE COMMISSION                              IN THE
OF MARYLAND                                                COURT OF APPEALS
                                                    •      OF MARYLAND
               Petitioner,
                                                    •      Misc. Docket AG No. 0083
                                                           September Term, 2016

MARK DAVID WEMPLE
                                                    •      In the Circuit Court for Anne
                                                           Arundel County
               Respondent.                                 Case No. C-02-CV-17-000246

                                            ORDER

        This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and the Respondent, Mark David Wemple, to issue a reprimand to the

Respondent. The Court having considered the Petition, it is this 13th day of    June


2017;

        ORDERED, that Respondent, Mark David Wemple. be and he is hereby

REPRIMANDED for violating Rules 1.4 and 1.15(a) and (c) of the Maryland Lawyers' Rules of

Professional Conduct; and it is further

        ORDERED, that, the Clerk of the Court shall give the notice required by Maryland Rule

19-707(e).




                                               /s/ Clayton Greene Jr.
                                            Senior Judge